 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   ALVON SHONEER SURRELL, SR.,                   )   Case No.: 3:17-CV-00270-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 31)
 9                                                 )
     WASHOE COUNTY, et al.,                        )
10                                                 )
                                                   )
11                           Defendants.           )
                                                   )
12                                                 )

13

14
            Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 31 1) entered on October 23, 2019, recommending that
16   the Court dismiss this action due to the Plaintiff’s failure to keep the Court apprised of
17
     his current address and failure to prosecute this action. No objection to the Report and
18
     Recommendation has been filled.
19

20          This action was referred to Magistrate Judge Cobb under 28 U.S.C. §

21   636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
22
     Court for the District of Nevada.
23
            The Court has considered the pleadings and memoranda of the parties and other
24
     relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
25

26

27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and
 2
     Recommendation (ECF No. 31) entered on October 23, 2019, is ADOPTED and
 3
     ACCEPTED.
 4

 5
           IT IS FURTHER ORDERED that this action is DISMISSED with PREJUDICE.

 6         IT IS FURTHER ORDERED that Defendant’s motion for summary judgment
 7   (ECF No. 22) is DENIED AS MOOT.
 8
           IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
 9

10

11         IT IS SO ORDERED.

12                                            Dated this 26th day of December, 2019.
13

14
                                              ROBERT C. JONES
15                                            Senior District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2
